Citation Nr: 0509234	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-28 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of fractured 
left ribs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied an application to reopen a 
previously denied claim of service connection for residuals 
of fractured left ribs.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in February 
2001.  By a September 2002 decision, the Board reopened the 
claim of service connection.  Thereafter, the underlying 
claim was remanded to the RO for further evidentiary 
development.


FINDING OF FACT

The appellant does not have a current disability due to any 
in-service fracture of left ribs.


CONCLUSION OF LAW

The veteran does not have residuals of fractured left ribs 
due to disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim here on appeal.  
VAOPGCPREC 7-03.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letter dated in July 2001.  The letter 
informed the appellant of the evidence and information VA 
would be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the July 2001 letter that 
he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that the rating decision on 
appeal, the statement of the case (SOC), supplemental 
statement of the case (SSOC), and multiple supplemental 
correspondence also informed the appellant of the types of 
evidence needed to substantiate his claim.  Therefore, VA's 
duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
service personnel records from the National Personnel Records 
Center (NPRC).  The record also includes VA treatment 
records, VA examination records, Board hearing transcript, 
and the appellant's own contentions.  At every stage of the 
appeal process, the appellant was informed of the information 
needed to substantiate his claim, and VA has obtained all 
available evidence identified by the appellant.  Thus, the 
Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.  
Additionally, the appellant was afforded a VA examination in 
May 2004 with respect to the issue here on appeal.  
Therefore, the record indicates that VA has done everything 
reasonably possible to assist the appellant with respect to 
his claim of entitlement to service connection for residuals 
of fractured left ribs.

The Board additionally notes that a July 1995 VA 
psychological treatment record indicates that the appellant 
was "turned down" for Social Security disability benefits 
and that he was appealing such denial.  The appellant's 
Social Security Administration (SSA) records are not 
currently associated with the claims file.  Nevertheless, the 
Board finds that where the appellant has not proffered that 
such SSA records are relevant to the issue on appeal and 
where the evidence of record further shows the absence of a 
current residuals of fractured left ribs disability, the duty 
to assist the appellant is not triggered and any such SSA 
records need not be sought.

II.  Service Connection 

The appellant contends that he has current residuals of 
fractured left ribs as a result of landing on either a rock 
or the butt of his weapon while diving for cover during an 
ambush in the Republic of Vietnam.  (See Board Hearing 
Transcript at 3-5, February 2001).  Having considered the 
appellant's claim in light of the record and the applicable 
law, the Board finds that the preponderance of the evidence 
is against the claim; the appeal will be denied.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is well settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a current 
disability-the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski,  
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  By "disability" is meant "an impairment in 
earnings capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  
38 C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (citing with approval VA's definition of 
"disability" in 38 C.F.R. § 4.1 and "increase in 
disability" in 38 C.F.R. § 3.306(b)); see also Leopoldo v. 
Brown, 4 Vet. App. 216, 219 (1993) (a "disability" is a 
disease, injury, or other physical or mental defect").  

With respect to the appellant's contention that he is 
currently diagnosed with residuals of fractured left ribs, 
the appellant is a layperson without medical training and is 
consequently not qualified to render medical opinions as to 
matters such as diagnosis and etiology of disorders and 
disabilities.  His opinion on diagnosis is not competent 
medical evidence and is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The only other evidence of record which addresses whether the 
appellant is currently diagnosed with any residuals of 
fractured left ribs includes the appellant's VA treatment 
records and VA examination records.  The appellant's initial 
VA examination records dated in May 1980 show that, upon 
physical examination and x-ray of the appellant's chest, his 
left ribs were "[n]ormal."  The May 1980 VA examiner also 
noted that the appellant's left ribs have normal contour, no 
redness, swelling, or tenderness, and chest has good 
expansion.  Furthermore, the appellant conceded that his left 
ribs were asymptomatic at that time.  Accordingly, the May 
1980 VA examiner did not diagnose the appellant with any 
current left rib disability.

The appellant's VA treatment records, in pertinent part, show 
that in October 1994 the appellant reported a history of a 
rib fracture in Vietnam.  Additional VA treatment records 
dated in November 1994 indicate that the appellant complained 
of left rib pains which were present for the past two years.  
Finally, VA treatment records dated in September 1995 show 
that the appellant reported a history of rib arthritis and 
previous rib damage, which resulted in a diagnosis of status-
post rib injury.  Despite the appellant's reported rib injury 
and his complaints of left rib pain, he was not diagnosed 
with a current left rib disability.  The Board recognizes, 
however, that the appellant's VA treatment records dated in 
September 1995 seem to suggest the possibility of a left rib 
disability.

To clarify whether the veteran indeed experienced disability 
as a result of any in-service fracture, the RO afforded the 
appellant a VA examination in May 2004.  Upon review of the 
appellant's claims file, physical examination and x-ray 
results, the May 2004 VA examiner noted "no evidence of any 
new or old fracture seen on the ribs" and "no evidence of 
any apparent deformity except a very mild prominence of the 
angle of the left lower ribs, which is clinically 
insignificant."  (emphasis added).  Accordingly, the May 
2004 VA examiner ultimately concluded that no current 
residuals of fractured left ribs exist and that any 
complaints of osteochondritis is "least likely" related to 
any in-service injury.

Finally, the appellant's VA examination records dated in July 
1997 further support a finding that he does not have any 
current residuals of fractured left ribs.  The appellant was 
afforded a VA examination in July 1997 in conjunction with 
his claim of entitlement to service connection for skin 
disability secondary to exposure to herbicides.  The July 
1997 VA examiner's objective findings included, in pertinent 
part, normal AP diameter, ribs were nontender, expansion and 
excursion were symmetrical and normal, and lung fields were 
clear to auscultation and percussion.  Accordingly, the Board 
finds that such evidence likewise does not show any current 
residuals of fractured left ribs.

In sum, although the appellant's VA treatment records suggest 
a history of fractured left ribs as well as a diagnosis of 
status-post rib injury, when examiners have specifically 
sought diagnostic evidence of residuals of fractured left 
ribs, such as when the May 2004 examiner reviewed the 
evidence and conducted x-rays with a view toward determining 
whether any residuals of fractured left ribs existed, the 
conclusion has been that the veteran does not in fact have 
any residuals of fractured left ribs.  Consequently, the 
Board gives greater weight to the May 2004 VA examination and 
x-ray report.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of fractured 
left ribs is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


